Title: From Thomas Jefferson to Thomas Walker, 18 January 1790
From: Jefferson, Thomas
To: Walker, Thomas



Dear Sir
Monticello Jan. 18. 1790.

The principal object of the settlement of the administration of my father’s estate being to make a final settlement between my brother and myself, to know what debts remain due from the estate and by whom they are to be paid, what monies are due to it and by whom they are to be received, I have proceeded with that view to consider the papers which yourself and Mr. Nicholas were so kind as to send the other day. The accounts of Kippen & co. needing some corrections and explanations which Mr. Nicholas alone can probably give, we have concluded to go to his house the day after tomorrow, that being the only day which my short stay here and my engagements will permit me to go from home. But there are several points upon which we must ask yours and Mr. Nicholas’s opinions, which will be decisive for us where they concur, and where you differ we will take a middle term.
1. During a part of the time that I was a student in Williamsburg my expences were greater than they ought to have been. It was therefore agreed that they should be paid by the estate, but that I should repay so much as they exceeded what they ought to have been. Mr. Harvie has left a statement of my expences during the period objected to; it comprehends those of the years 1760. 1. 2. 3. being exactly the four years I was in Williamsburgh, two  of them at the college, and the other two a student under Mr. Wythe. Will you be so good as to say what ought to have been my reasonable expences, during that term, all circumstances considered, which together with Mr. Nicholas’s opinion shall fix the balance I am to allow the estate on that article?
2. I remember that at the division of my father’s estate two of my sisters portions had been paid, and if I do not forget it was said there was near money enough ready for two more, but, what I am sure I do not forget, was a determination of the gentlemen executors then present, that, in consideration that I was then of full age, and my brother an infant only of 10 or 11. years old, I should be required to raise one portion only and his part of the estate was to furnish what else was unraised at that time: it was further agreed, as an easement to me, that mine should be that of the youngest child, my sister Nancy. This has been so often spoken of among us on subsequent occasions that I apprehend we all remember it well enough; yet as it makes an article in the settlement between my brother and myself, I will ask the favor of you to say if it was, or was not so.
3. No explanation I think has ever taken place as to the maintenance of my sisters. The will directs that this should be ‘out of the clear profits of the estate’. Do you think that this means the clear profits till each of us came of age, and that it would be only for a deficiency of these that each should be liable after he came to his estate at full age? Or do you think that the part which had a proprietor of full age to maintain was meant by my father to contribute as much to the maintenance of the family, as the part which had only an infant of 10. or 11. years to maintain? In this case the one would receive his estate with a 10. years burthen, and the other would receive his clear, and with an accumulation of 10. years profits. If the latter be thought the most reasonable, then it becomes necessary to say what were the expences of maintenance. I know but two ways of ascertaining them. 1. By a statement of what they were actually. The principal part of them are in yours and Kippen & co.‘s accounts: yet on examining those accounts with a view to this it does not appear to me possible to separate with any degree of certainty the articles which were for my sisters. But you are the best judge whether you could do it in your account, and whether it will not be more impracticable in that of Kippen & co. whose several factors and storekeepers are out of the country, or out of being. The 2d. method would be to estimate what they have been probably by the year. This might be according to their ages, or  by an average for every age from 11. to 21. years. There is an estimate in Mr. Harvie’s handwriting of what he supposed they would be. This can be collated with yours and Mr. Nicholas’s opinions and a result formed. The article of their board may be stated separately and with certainty because there was an agreement between the executors and my mother that she should receive £6. for each of the younger and £10. for each of the elder, by the year. This was in January 1760. when her part of the estate was laid off in severalty. Perhaps a middle sum of £8. might do for all ages.
4. There is a charge in your account of £200. paid to D. Carr Aug. 16. 1769. and in Kippen & co’s account £100. in May 1770. Was this last an over-paiment, or for what?
5. In your account there is credit for the £200. paid you by A. Mc.Caul March 1761. and £220. by the same in Dec. 1764. but not for the paiment of £200. which appears to have been made you Aug. 31. 1766. by Mr. Mc.Caul’s and Mr. Nicholas’s accounts. Perhaps you might forget to enter this, or have accounted for it elsewhere.
I hope you will excuse the trouble I give you with these particulars when you see the impossibility of my brother and myself finishing this business without the aid of yourself and Mr. Nicholas on these points, and when it holds out the comfortable prospect that it is the last addition we shall have to make to the too much trouble you have already had with the affairs of our father. To incommode you as little as possible the bearer has orders to wait your perfect leisure. I have the honour to be with the most grateful sense of your favors & sentiments of the most perfect respect & esteem Sir, your most obedient & most humble servant,

Th: Jefferson

